--------------------------------------------------------------------------------

Exhibit 10.33
 
February 18, 2015
 
Mr. Andre Hilliou
2260 Aragon Canyon Street
Las Vegas, NV 89135
 
Re: Amendment to Separation Agreement
 
Mr. Hilliou:
 
On November 28, 2014, you entered into a Separation Agreement (“Agreement”) with
Full House Resorts, Inc. (“the Company”) whereby in consideration of, among
other things, severance payments under Section 2.2 of the Agreement, your
Employment Agreement with the Company was terminated and you resigned from any
and all officer positions held with the Company and its subsidiaries or
affiliates.
 
Pursuant to Section 7.5 of the Agreement, you and the Company (collectively,
“the Parties”) now hereby agree to enter into this Amendment to the Separation
Agreement (“Amendment”).
 
The Parties agree that the Company will continue to make severance payments to
you under Section 2.3(a)(ii) of the Agreement in substantially equal
installments, in accordance with the Company’s normal payroll procedures, until
the Company decides, at its sole discretion, to accelerate the payments, at
which time the Company will pay the remaining amount owed to you under
2.3(a)(ii) in a single lump sum payment.
 
The Parties agree that all other provisions of the Agreement shall remain in
full force and effect.
 
Signed this 24th day of February, 2015,
 
 

/s/ DANIEL LEE      Mr. Daniel Lee, President & CEO, Full House Resorts, Inc.   
     
 
ACCEPTED AND AGREED:
           /s/ ANDRE HILLIOU     Mr. Andre Hilliou Date: February 19, 2015

 



 